Citation Nr: 1124408	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-07 829	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to payment of accrued benefits in excess of $7,150 based on the veteran's widow's entitlement to special monthly pension (SMP).


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from August to September 1947, and from June 1950 to February 1953.  He died in April 1999.

By rating action of April 2007, the RO granted the veteran's widow SMP based on her need for the regular aid and attendance (A&A) of another person from June 2006.  She died in November 2007.

This appeal to the Board of Veterans Appeals (Board) arises from a May 2008 RO decision that granted the appellant (the son of the veteran and his widow) and his sister accrued benefits in the amount of $7,150 as reimbursement for the expense of the veteran's widow's last sickness or burial.  The appellant disagreed with the $7,150 amount awarded, claiming a greater amount. 


FINDINGS OF FACT

1.  By rating action of April 2007, the RO granted the veteran's widow SMP based on the need for A&A from June 2006; she died in November 2007.

2.  In December 2007, the appellant filed a claim for accrued benefits based on the veteran's widow's entitlement to SMP.

3.  In May 2008, the RO granted the appellant and his sister accrued benefits in the amount of $7,150 as reimbursement for the expense of the veteran's widow's last illness or burial.

4.  The appellant has not established a basis for payment of accrued benefits in excess of $7,150 based on the veteran's widow's entitlement to SMP.


CONCLUSION OF LAW

The criteria for payment of accrued benefits in excess of $7,150 based on the veteran's widow's entitlement to SMP are not met.  38 U.S.C.A. §§ 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.102, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to payment of accrued benefits in excess of $7,150 based on the veteran's widow's entitlement to SMP.  He asserts that the veteran's widow was entitled to SMP in the amount of $15,750 during her lifetime, but had not received payment prior to her death, and that the VA payment of $7,150 represents an $8,600 shortfall in the amount of accrued benefits due him.

Under the applicable criteria, certain periodic monetary benefits authorized under laws administered by the VA, to which a payee was entitled at her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid will, upon the death of such person, be paid as follows: (1) upon the death of a veteran, to the living person first listed as follows: (i) his spouse; (ii) his children (in equal shares); (iii) his dependent parents (in equal shares) or the surviving parent. (2) upon the death of a surviving spouse, to the veteran's children.  (3) upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) upon the death of a child claiming benefits under Chapter 18 of this title, to the surviving parent.  (5)  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last illness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Child is as defined in 38 C.F.R. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age....  38 C.F.R. § 3.1000(d)(2).

The term child of the veteran means an unmarried person who is a legitimate child ...; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support....  38 C.F.R. § 3.57(a). 

Application for accrued benefits must be filed within 1 year after the date of death. 38 C.F.R. § 3.1000(c).

In this case, following the death of the veteran's widow in November 2007, the appellant submitted a claim for accrued benefits in December 2007 that was based on the veteran's widow's entitlement to SMP.  He stated that he and his sister were relatives surviving the veteran's widow, that he was born in December 1966, and that his sister was born in December 1965.  He stated that he and his sister paid the debts and expenses of the veteran's widow's last sickness and burial, itemized as $5,700 for the funeral, $800 for a nursing home, $450 for an ambulance, and $200 credit card debt, and totalling $7,150.  He checked boxes indicating that he had not been reimbursed from any source for any of the expenses paid from his personal funds, and that the veteran's widow had left no other debts.  

On that record, the RO in May 2008 granted the appellant and his sister accrued benefits in the amount of $7,150 as reimbursement for the expense of the veteran's widow's last illness or burial.

Although the veteran's widow may have been entitled to additional SMP during her lifetime that was unpaid prior to her death, the Board finds that the appellant has not established a basis for payment of any accrued benefits in excess of $7,150.  As noted above, he stated in December 2007 that the veteran's widow had left no expenses of last illness or burial above $7,150.  The Board also notes that the appellant and his sister are over the age of 18, and that there has been no allegation that either of them became permanently incapable of self-support prior to attaining the age of 18 years.  Inasmuch as the applicable regulations provide that, in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last illness or burial, the Board finds that the claim for payment of accrued benefits in excess of $7,150 based on the veteran's widow's entitlement to SMP must be denied.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.103; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Payment of accrued benefits in excess of $7,150 based on the veteran's widow's entitlement to SMP is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


